Citation Nr: 1614120	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for the residuals of a crush injury to the right hand.

3.  Entitlement to service connection for right ulnar neuropathy.

4.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to a claimed crush injury of the left hand.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a back disability.

7.  Entitlement to service connection for a lumbar hernia, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Charles Romo, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

These issues are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in March and December 2009.  A Board hearing was held before the undersigned in October 2015.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a back disability was characterized at the hearing as a petition to reopen a claim of service connection for a back disability.  However, the February 2001 rating decision - which is the last final decision issued prior to the 2010 rating decision giving rise to this appeal - notes that the Veteran's service records were unavailable for review.  Subsequently, service records related to the claimed in-service event/injury were added to the file.  Accordingly, the issue of entitlement to service connection for a back disability has been captioned on the first page of this decision pursuant to 38 C.F.R. § 3.156(c).  

The issues of entitlement to service connection for left ulnar neuropathy and residuals of a crush injury to the left hand have been raised by the record - specifically, at the October 2015 hearing - but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a back disability, peripheral neuropathy of the bilateral lower extremities, lumbar hernia, and carpal tunnel syndrome of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the October 2015 hearing, the Veteran notified the Board that she no longer wished to pursue her appeal regarding claims of entitlement to service connection for a cervical spine disability, right ulnar neuropathy, and residuals of a crush injury to the right hand.  Specifically, at the hearing, the Veteran's counsel stated that they were withdrawing the issue of service connection for a cervical spine disability and were no longer concerned with pursuing service connection for any right upper extremity disability - to include right ulnar neuropathy and residuals of right hand injury - because the Veteran instead wished to claim service connection for left ulnar neuropathy and residuals of left hand injury.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claims of entitlement to service connection for a cervical spine disability, right ulnar neuropathy, and residuals of a right hand injury, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


ORDER

The appeal regarding entitlement to service connection for a cervical spine disability is dismissed.

The appeal regarding entitlement to service connection for right ulnar neuropathy is dismissed.

The appeal regarding entitlement to service connection for residuals of injury to the right hand is dismissed.


REMAND

The Veteran's claim for service connection for carpal tunnel syndrome of the left upper extremity is inextricably intertwined with the referred claims of service connection.  Adjudication of the claim for left carpal tunnel syndrome must be deferred pending resolution of the claims for service connection for left ulnar neuropathy and residuals of a left hand injury.  

In regard to the Veteran's remaining claims, remand is necessary for additional development, to specifically include scheduling a VA examination and attempting to obtain any outstanding VA treatment records and service records.  The file contains statements regarding the unavailability of active duty service records, but the Veteran has contended records from reserve service remain outstanding.  She has also reported ongoing VA medical treatment, but the last VA treatment note associated with the claims file is dated in June 2012.  Further, review of her contentions regarding her claimed spinal disability reflects that a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire (personnel and medical) available portion of the Veteran's reserve service record is associated with the claims file.  Note that the Veteran reported being treated at the Jacksonville Naval Air Station and, within the file, a December 1974 Jacksonville orthopedic clinic note reflects a request for examination of back and leg symptoms described as the result of an active duty injury.  Ensure that the Veteran is advised appropriately, in accordance with 38 C.F.R. § 3.159(e) (i) - (iv) (2015), in specific regard to any reserve service records that cannot be located.

2.  Obtain any outstanding VA treatment records.  Note that the Veteran has reported ongoing treatment for several of her claimed disabilities from the VA Jacksonville Outpatient Clinic, but the last such treatment note was generated in June 2012.  If additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

3.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

4.  After completing the development requested above, schedule the Veteran for a VA spinal disorders examination to address the nature and etiology of any current spinal disability and associated neurologic abnormalities.  Make the entire claims file (i.e. records contained in Virtual VA and VBMS) available to a clinician qualified to provide a medical opinion, as to whether it is at least as likely as not that the Veteran experiences any current back disability, lumbar hernia, or peripheral neuropathies of the bilateral lower extremities that are related to her military service.  Prior to conducting an examination of the Veteran and performing any necessary testing, the clinician must review the entire claims file, with specific attention to service treatment notes dated July 23, 1971, September 1, 1973, and December 16, 1974, as well as subsequent documentation of a work-related injury.  The clinician must specifically address the Veteran's contention that, during her active duty service, she began experiencing symptoms of back disability, and associated leg disability, that have continued to present day.  The clinician must state a rationale for all opinions rendered and provide an explanation if he or she is unable to render an opinion without resorting to speculation.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


